                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                           ORLANDO DIVISION

JOSE J. AYALA, JR.,

      Plaintiff,

v.                                                Case No. 6:20-cv-1625-RBD-GJK

NISSAN NORTH AMERICA, INC.,

      Defendant.
____________________________________

                                     ORDER

      Before the Court are:

      1.     Defendant’s Motion to Dismiss (Doc. 13 (“Motion”));

      2.     Plaintiff’s Response to Defendant’s Motion to Dismiss (Doc. 21);

      3.     U.S.   Magistrate   Judge    Gregory     J.   Kelly’s   Report     and

             Recommendation on the Motion (Doc. 32 (“R&R”)); and

      4.     Plaintiff’s Objection to the Report and Recommendation (Doc. 35

             (“Objection”)).

On review, the R&R is due to be adopted in part and Plaintiff’s Objection is due to

be sustained.

                                 BACKGROUND

      Plaintiff, a mechanic, brings this putative class action asserting that

Defendant Nissan North America, Inc. (“Nissan”) committed wage violations
under the Fair Labor Standards Act (“FLSA”) and Florida’s Minimum Wage Act

(“FMWA”). (Doc. 1, ¶¶ 2–4, 69–108.) Plaintiff asserts that Nissan is the class

members’ joint employer along with individual car dealerships and Nissan

controls the dealerships’ compensation policies. (Id. ¶¶ 25–27.)

      The FMWA requires a plaintiff to notify his employer of his intent to file suit

before filing—and to identify the amount of wages he claims was underpaid. See

Fla. Stat. § 448.110(6)(a). The employer then has fifteen days to pay the unpaid

wages, and if it does not, the employee is entitled not only to the wages if he later

prevails, but also to liquidated damages and attorney’s fees. Id. § 448.110(6)(c).

Plaintiff did not notify Nissan of his intent to sue until after the suit was filed.

(Compare Doc. 1, with Doc. 13-1.)

      Nissan moved to dismiss the Complaint, arguing primarily that the

dealerships, not Nissan, are the mechanics’ employers, so Nissan cannot be liable.

(Doc. 13.) Nissan also argued that Plaintiff did not meet the presuit notice

requirement. (Id. at 16–17.) Plaintiff opposed. (Doc. 21.)

      On referral, Judge Kelly recommended the Court grant Nissan’s Motion in

part and find that Plaintiff failed to state a joint employer claim against Nissan.

(Doc. 32, pp. 13–17.) Judge Kelly also recommended the Court find that Plaintiff

failed to give the requisite presuit notice, advising dismissal without prejudice to

give Plaintiff time to comply. (Id. at 21–22.) Plaintiff objected to the R&R solely on


                                             2
the presuit notice issue, asking the Court to reject a case on which Judge Kelly

relied and adopt another case instead. (Doc. 35.) Plaintiff did not object to the

remainder of the R&R, nor did Nissan. Nissan did not respond to Plaintiff’s

Objection. The matter is now ripe.

                                      STANDARDS

      When a party objects to a magistrate judge’s findings, the district judge must

“make a de novo determination of those portions of the report . . . to which

objection is made.” 28 U.S.C. § 636(b)(1). The district judge “may accept, reject, or

modify, in whole or in part, the findings or recommendations made by the

magistrate judge.” Id. The district judge must consider the record independent of

the magistrate judge’s report. See Ernest S. ex rel. Jeffrey S. v. State Bd. of Educ.,

896 F.2d 507, 513 (11th Cir. 1990).

                                      ANALYSIS

      Plaintiff contends that Judge Kelly erred in relying on Johnson v. Nobu

Associates South Beach, LP, No. 10-21691-CIV, 2011 WL 780028, at *3 (S.D. Fla. Feb. 4,

2011), adopted, 2011 WL 772874 (Feb. 28, 2011). (Doc. 35; cf. Doc. 32, pp. 21–22.) The

Court agrees.

      Johnson involved a putative class action in which three other employees

opted into the claim after it was filed by the representative; the four plaintiffs then

dismissed their claim to make a presuit demand in an attempt to comply with the


                                              3
FMWA’s notice requirement. Johnson, 2011 WL 780028, at *1. But their demand

included a request for liquidated damages and attorney’s fees. Id. The employer

tendered the unpaid wages but not the liquidated damages and fees, and the

employees rejected the tender. Id. The court noted that the statute authorized a

later award of liquidated damages and fees only if the employer failed to pay the

unpaid wages, so the demand was too high and the presuit notice violated the

statute. Id. at *4.

       But the amount of the demand is not in question here, so Johnson is not

helpful. And Plaintiff is correct that Johnson does not sufficiently consider the

impact of the notice requirement on class claims. (See Doc. 35, pp. 4–11.) Rather, as

Plaintiff urges, Griffith v. Landry’s, Inc., No. 8:14-cv-3213, 2017 WL 11002194, at *3

(M.D. Fla. Nov. 22, 2017), is more instructive.

       In Griffith, a putative class representative rejected his employer’s tender of

his individual unpaid wages because the payment did not resolve his demand for

the class’s wage claims. Griffith, 2017 WL 11002194, at *3. The employer argued the

individual tender mooted the class claims—it had already picked off several prior

named representatives that way. Id. at *2–3. The court disagreed, reasoning that

requiring a representative to give presuit notification to the employer of the

specific amount of unpaid wages for every member of the putative class would be

virtually impossible, given that class members are typically unknown at that point.


                                             4
Id. And the court noted that a mootness finding would practically discourage

almost all class claims, as the employer would be incentivized to satisfy the

representative’s individual lost wages to defeat the class. Id. But the court did not

hold that no notice was required—just that the plaintiff’s was sufficient in the class

context. See id. at *2–4.

       So Judge Kelly was correct that Plaintiff must comply with the presuit notice

requirement of the statute. (See Doc. 32, pp. 21–22.) But the Court does not agree

with his conclusion that “Griffith suggests that class action claimants need not

comply.” (See id. at 21.) Rather, now that the Complaint is due to be dismissed

without prejudice, Plaintiff must give notice in accordance with the statute—but

Plaintiff’s notice may seek unpaid wages on behalf of both himself and the class,

and any tender of unpaid wages to Plaintiff individually will not moot the class

claims. See Griffith, 2017 WL 11002194, at *3–4.

       As such, the Objection is due to be sustained, and the well-reasoned and

thorough R&R is due to be adopted in all respects other than the reliance on

Johnson and rejection of Griffith. (Doc. 32, pp. 21–22.)

                                   CONCLUSION

       Accordingly, it is ORDERED AND ADJUDGED:

       1.     Plaintiff’s Objection (Doc. 35) is SUSTAINED.

       2.     The R&R (Doc. 32) is ADOPTED AND CONFIRMED and made a


                                              5
     part of this Order, with the exception of the portion specifically

     adopting Johnson and rejecting Griffith (id. at 21–22).

3.   Defendant’s Motion (Doc. 13) is GRANTED IN PART AND

     DENIED IN PART:

     a.    The    Complaint     (Doc.    1)   is   DISMISSED   WITHOUT

           PREJUDICE.

     b.    In all other respects, the Motion is DENIED.

4.   By Thursday, June 17, 2021, Plaintiff may file an amended complaint

     correcting the deficiencies identified in this Order and the R&R.

     Failure to timely file may result in this case being closed without

     further notice.

DONE AND ORDERED in Chambers in Orlando, Florida, on June 3, 2021.




                                     6
